DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With respect to claims 11-14, the recitation “the height” lacks positive antecedent basis in the claims.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 8-10, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hiraoka et al (U.S. Patent Application Publication no. US2015/0028143A1).

With respect to claim 1, Hiraoka et al disclose a fishing reel spool line clasp 70, 74 comprising a spool 4 around which fishing line is adapted to be wound and unwound, the spool comprising a core 4a and side flanges 4b, 4d; a clasp 70, 74 attached to a surface 4c of the spool, wherein the clasp has a front end (one of 80a, 80b) and a back end (the other of 80a, 80b); wherein the front end of the clasp is elevated (figure 5 shows an elevation of the clasp 70, 74 from surface 4g of 4c) from the surface of the spool to create a gap (a gap can be seen in figure 5) between the spool and the clasp; further wherein the front end of the clasp is on an end of the clasp in the direction of winding of the fishing line around the spool (line roller 41 winds line onto the spool; the front end 80a, 80b is on an end of the clasp in the direction of the winding of the roller 41); whereby the fishing line is anchored (see figure 5) on the spool between the clasp and the spool.


With respect to claim 3, Hiraoka et al disclose a fishing reel spool line clasp as described in claim 1, wherein the clasp is attached to the spool on a surface 4c of the side flange of the spool.

With respect to claim 5, Hiraoka et al, in figure 4, disclose a fishing reel spool line clasp as described in claim 1, wherein the clasp is hingedly attached (via 82) to the surface of the spool.

With respect to claim 8, Hiraoka et al disclose a fishing reel spool line clasp as described in claim 1, wherein the clasp has a top surface and the top of the clasp has a triangular shape (see figure 3). 

With respect to claim 9, Hiraoka et al disclose a fishing reel spool line clasp as described in claim 1, wherein the clasp has a top surface and the top of the clasp has a semicircular shape (the clasp 70, 74 has a top surface which comprises various shapes, one of which is a semicircular shape, see for example protrusion 78a).

With respect to claim 10, Hiraoka et al disclose a fishing reel spool line clasp as described in claim 1, wherein the clasp has a top surface and the top of the clasp has a round shape (the clasp 70, 74 has a top surface which comprises various shapes, one of which is a round shape, see for example rounded side portions 76).

With respect to claim 13, Hiraoka et al disclose a fishing reel spool line clasp as described in claim 1, wherein the clasp portion comprises a flat flap portion (figure 5; flat flap 74).

With respect to claim 14, Hiraoka et al disclose a fishing reel spool line clasp as described in claim 1, wherein the clasp portion comprises a curved flap portion (figure 5, portion 78b is curved part of the flap portion 74).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka et al.
With respect to claims 11 and 12, Hiraoka et al do not disclose the specific height of the clasp above the spool surface. 
However, one of ordinary skill is expected to routinely experiment with the parameters, especially when the specifics are not disclose, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill in the art to have the height of the clasp above the spool surface is about 0.01 to 0.1 inches (claim 11) and the height of the clasp above the spool surface is about 0.02 to 0.05 inches (claim 12). 

Allowable Subject Matter
Claims 2, 4, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The various prior art is cited to show various clasps and clips associated with line holding with reels. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949.  The examiner can normally be reached on M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/